Citation Nr: 1743416	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.  

Entitlement to service connection for a skin disability, to residuals of a right facial laceration, left chin scar, left elbow scar, acne, and eczema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to September 1985.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case was previously before the Board in September 2015, at which time the Board determined that the injuries sustained by the Veteran in January 1984 were incurred in the line of duty, and remanded the issues of entitlement to service connection for a low back disability, a thoracic spine disability, a left shoulder disability, a right shoulder disability, a skin disability, residuals of a head injury, and headaches for further development.  

The Board notes that in a subsequent February 2017 rating decision, the RO granted service connection for traumatic brain injury, claimed as multiple head trauma, migraine headaches, left shoulder rotator cuff tendonitis status post clavicle fracture, and thoracolumbar strain with degenerative joint disease and T7-9 anterior compression deformities.  Additionally, in a June 2017 rating decision, the RO granted service connection for a head scar left occipital region.  Accordingly those matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is required to consider all theories of entitlement reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

With respect to the Veteran's claimed right shoulder disability, the Veteran underwent a January 2017 VA contract examination for shoulder and arm conditions, where the contract examiner diagnosed the Veteran with bilateral rotator cuff tendonitis and a left clavicle fracture that had healed.  The contract examiner provided separate opinions with respect to the etiology of the Veteran's left shoulder disability and right shoulder disability, ultimately opining that the left shoulder disability was at least as likely as not incurred in or caused by his military service.  

The examiner opined that the Veteran's right shoulder tendonitis was less likely than not incurred in or caused by his military service, stating that the "pathology noted in the left clavicle is of insufficient severity to reasonably believe that it would result in increased biomechanical strain on the right shoulder[,]" noting that there was no evidence of severe left clavicular pathology and further noting that the clavicular fracture was fully healed.  

In a September 2017 Post-Remand Brief, the Veteran's representative stated that the Veteran claims that his right shoulder disability was due to his left shoulder disability.  The examiner's opinion appears to address whether the Veteran's right shoulder tendonitis could be caused by his current service-connected left shoulder disability, as he stated that the Veteran's left shoulder disability is not severe enough to cause overuse of the right shoulder.  However, the examiner's right shoulder opinion failed to address whether it was at least as likely as not that the Veteran's right shoulder condition was aggravated by his left shoulder disability.  Thus, the January 2017 VA contract examiner's right shoulder opinion is inadequate, and a new opinion is required to provide clarification regarding the etiology of the Veteran's right shoulder disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013) (indicating an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition).

With respect to the Veteran's claimed skin disabilities, the September 2015 Board remand determined that the Veteran's medical evidence clearly and unmistakably showed that the Veteran's left elbow scar and chin scar pre-existed service, and as such determined that the presumption of soundness did not attach with respect to those skin disabilities.  The Board therefore requested that the Veteran receive a VA examination to determine if his pre-existing skin disability was aggravated by service, stating that "[t]he examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing skin disability, to include residuals of a right facial laceration and left occipital scalp laceration, WAS NOT aggravated beyond the natural progress of the disorder by his active military service."  (Emphasis added).  

The Veteran underwent a January 2017 VA contract examination for skin diseases, in which the contract examiner diagnosed the Veteran with a left scalp scar, a left chin scar, eczema of the right lower leg and chest, and acne.  The January 2017 VA examiner provided separate opinions addressing the Veteran's scars and the Veteran's eczema and acne, and another VA contract examiner provided an addendum opinion in May 2017 for the Veteran's scars.  

With respect to the Veteran's scars, neither the January 2017 VA contract examiner nor the May 2017 VA contract examiner provided opinions as to whether it was clear and unmistakable that the Veteran's pre-existing chin scar WAS NOT aggravated beyond its natural progression by an in-service injury, event or illness.  Furthermore, neither contract examiner specifically addressed the Veteran's treatment for multiple abrasions after an April 1980 motorcycle accident when providing the rationale for their opinions as explicitly required by the Board's September 2015 remand.  Therefore, the Board finds that both the January 2017 and May 2017 VA contract opinions for the Veteran's scars are inadequate, and do not constitute substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's acne and eczema, the September 2015 Board remand did not address whether those skin conditions pre-existed service.  The Veteran's August 1977 entrance examination and medical history do not note eczema or acne.  Additionally, the January 2017 contract examiner reported that the Veteran claimed his skin condition began in 1984 when he used a skin cleanser containing alcohol, and further noted that the Veteran's service treatment records show in-service treatment of acne, contact dermatitis, and allergic skin reaction.  Because the Veteran's eczema and acne are not noted on his August 1977 entrance examination, and because his service treatment records indicate that he received treatment while in service for acne and other skin conditions, the Board concludes that the VA is unable to meet the high standard of showing by clear and unmistakable evidence that the Veteran's acne or eczema existed prior to service and were not aggravated by service.  

The RO requested an opinion from the January 2017 VA examiner regarding the Veteran's skin condition generally, stating that the Veteran's skin condition clearly and unmistakably existed prior to service, and requesting that the examiner opine as to whether such condition was aggravated beyond its natural progression by the Veteran's military service.  Thus, the opinion provided by the January 2017 VA contract examiner with respect to the Veteran's acne and eczema improperly presumed that those conditions existed prior to service and only addresses whether the conditions were aggravated by the Veteran's military service.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).  Accordingly, the January 2017 VA contract opinion for the Veteran's acne and eczema is inadequate for adjudication purposes.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination and opinions which address the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to an appropriate physician to determine whether the Veteran's right shoulder disability is at least as likely as not (50 percent or greater probability) proximately due to, the result of, or aggravated by his current service-connected left shoulder disability.  The examiner should specifically address the Veteran's contention that over the years, the left shoulder disability has caused him to overuse the right shoulder, thereby causing or aggravating a right shoulder condition.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  

The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's claims.  The opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability.

The examiner's opinion must be accompanied by an explanation.  

2.  Then, schedule the Veteran for a VA examination for his claimed skin disorders by an appropriate medical professional.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to identify any current skin disorder (to include residuals of a right facial laceration, acne, and eczema) and for any such distinct disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  

With respect to the Veteran's pre-existing skin disabilities, to include a left elbow scar and a left chin scar, the examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty), that the Veteran's pre-existing skin disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner should consider and discuss treatment for multiple abrasions after an April 1980 motorcycle accident and treatment for right facial laceration and left occipital scalp laceration after a January 1984 motorcycle accident.  

Facts and medical principles relied on to arrive at an opinion should be set forth.  All opinions must be accompanied by an explanation.  

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




